Citation Nr: 9935170	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-49 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.  This appeal arises from an August 1994 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  That rating 
decision, in part, denied the claim for an evaluation in 
excess of 20 percent for the veteran's service connected 
lumbosacral strain, and denied the claim for service 
connection for a cervical spine disability.

In December 1996, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
rating actions in March 1997, August 1997, and February 1999, 
continued the prior denials.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing a cervical spine injury or cervical spine pathology 
during the veteran's period of service, or until 
approximately 20 years after his separation from service.

2.  The record does not contain competent objective evidence 
showing a link between the veteran's service connected 
lumbosacral strain and his current cervical spine disorder. 

3.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a 
cervical spine disorder is plausible.

4.  The veteran's service connected lumbosacral strain is 
manifested by subjective complaints of pain, without 
objective findings of muscle spasm, limitation of motion, 
osteo-arthritic changes, muscle atrophy, an abnormal gait or 
neurological findings.


CONCLUSIONS OF LAW

1.  The claim for service connection for a cervical spine 
disorder is not well grounded and there is no statutory duty 
to assist the veteran in the development of facts pertinent 
to that claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine Disorder

The veteran contends that he is entitled to service 
connection for a cervical spine disorder, which he believes 
is related to a neck injury during service and/or his service 
connected lumbosacral strain.  Service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (1999).  When aggravation of a veteran's non service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a).  A well grounded claim has been defined as a 
"plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a cervical spine disorder, the 
Board concludes that the veteran's claim for service 
connection for that condition is not well grounded.

The service medical records showed no evidence of a neck 
injury.  VA examination in February 1974 noted excellent 
functional effects of the cervical spine.  The veteran did 
not report any cervical complaints at that time, or on VA 
examinations conducted in 1974, 1979, 1981, 1982, 1983, or 
1985.  In February 1992, a narrowing of C6-7 was noted by X-
ray.  In January 1997, a VA examination noted cervical 
spondylosis, early, with no signs of disc herniation or canal 
stenosis.  X-rays showed some disk space narrowing at C6-7 
plus early degenerative changes at the C5-6 level.  A March 
1998 VA examination noted degenerative disc disease of the 
cervical spine.  The most recent VA examination was conducted 
in September 1998.  The examiner noted that the veteran's 
cervical spine pathology was consistent with his age and had 
not been caused or made worse by his service connected 
lumbosacral strain.

The objective medical evidence of record does not show that 
the veteran's cervical spine disorder was present in service 
or for many years thereafter, or that is it causally related 
to or aggravated by the service connected lumbosacral strain.  
The Board notes that the veteran did not report any history 
of neck injury or problems for approximately 20 years after 
his separation from service.  The veteran's lay statements, 
beginning in the 1990's, to the effect that his current 
cervical spine pathology is the result of an injury during 
service are not supported by either the contemporaneous or 
current objective evidence and are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Such statements as to 
medical diagnosis are not competent evidence that would 
render the veteran's claim well-grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). In the absence of objective 
medical evidence to support the veteran's contentions, his 
claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a seizure 
disorder is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied. Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board notes that a 
recent decision of the United States Court of Appeals for 
Veterans Affairs (Court) determined that the cited provisions 
were not substantive but merely interpretive rules.  Morton 
v. West, 12 Vet. App. 477 (1999).

Lumbosacral Strain

The veteran's claim for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Service connection was granted for chronic lumbosacral strain 
in March 1974.  A noncompensable evaluation was assigned from 
November 1973.  An October 1979 rating decision increased the 
evaluation to 40 percent from May 1979.  A July 1982 rating 
decision reduced the evaluation to 20 percent, effective from 
October 1982.  A July 1983 rating decision reduced the 
evaluation to noncompensable, effective from November 1983.  
A February 1985 rating decision increased the evaluation to 
10 percent from January 1985.  A June 1993 Board decision 
granted a 20 percent evaluation.  A July 1993 rating decision 
assigned an effective date of February 1990 for the 20 
percent evaluation.  The veteran contends that he is entitled 
to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1999). See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The veteran's lower back disability is currently evaluated 
under Code 5295.  38 C.F.R. Part 4, Code 5295 (1999).  The 
current 20 percent evaluation is appropriate where the 
medical evidence shows lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation 
requires severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295 (1999).

A 20 percent rating will be assigned for a moderate 
limitation of lumbar spine motion. A 40 percent evaluation is 
also appropriate where severe limitation of lumbar spine 
motion is demonstrated.  38 C.F.R. Part 4, Code 5292 (1999).

Code 5293 provides a 20 percent rating for a moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating will be assigned for a severe intervertebral 
disc syndrome with intermittent relief.  A 60 percent 
evaluation requires a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1999).

A VA examination was conducted in January 1997.  The veteran 
reported daily pain from the first lumbar area to the 
coccygeal area.  He stated that the pain was worse with lying 
down, and that he slept in a chair for relief.  The veteran 
reported that the pain radiated into his left thigh, and was 
associated with some numbness and tingling of the dorsum of 
the left foot.  Coughing, combing his hair, bending, and 
stooping aggravated the pain.  On examination, the veteran 
walked with a limp favoring his left lower extremity, which 
he indicated was due to a recent onset of left knee pain.  
His spine was straight, and his pelvis and shoulders were 
level.  Leg lengths were equal.  The veteran exhibited 
overreaction in the form of moaning and groaning to all 
palpation.  However, there was no evidence of any localized 
tenderness or muscle spasm about the lumbosacral area.  When 
coaxed, the veteran could forward flex better than 90 
degrees, and the rest of the motions about his lumbosacral 
spine were normal.  Straight leg raising and Patrick's tests 
were normal.  Reflexes were hyperactive throughout both lower 
extremities, and sensation was normal.  There was no evidence 
of muscle atrophy of the lower extremities, and peripheral 
pulses were easily palpable.  Both calves measured 37 
centimeters in circumference.  X-rays of the lumbosacral 
spine were normal.  There was no evidence of any significant 
orthopedic pathology, recent or old injury, or any arthritic 
changes.  The diagnosis was early degenerative disc disease, 
L5-S1- no clinical manifestations.  The veteran was noted to 
be unreliable and lacking in cooperation; the examiner noted 
that, while he appeared to have a full range of motion about 
the involved parts of his spine, he claimed that he could not 
perform any gainful employment because of his symptoms.

The veteran was again examined in March 1998.  The examiner 
noted that the veteran displayed a lot of affected painful 
behavior, but had no difficulty removing his clothing, 
including untying and removing his shoes.  He walked with a 
normal gait and could stand on his heels and toes without 
difficulty.  The veteran was tender over the spinous process 
or L2 and L3, but there was no palpable muscle spasm in the 
lumbosacral area.  The veteran would not forward flex more 
than 40 degrees, at which point he complained of pain.  This 
was noted to be inconsistent with his ability to untie and 
remove his shoes.  Sciatic stretch and Patrick's tests were 
normal.  Knee jerks were 1+ and ankle jerks were 2+.  There 
was a subjective diminution of sensation over the lateral 
aspect of the left thigh, left calf, and the dorsum of the 
left foot, but his peripheral pulses were easily palpable.  
X-rays of the lumbosacral spine were entirely normal.  The 
diagnosis was pain, lumbosacral spine, no objective findings.  
The veteran's symptoms were noted to be out of proportion to 
his objective findings.

The most recent VA examination was conducted in September 
1998.  The veteran walked with a normal gait.  He complained 
of difficulty standing on the toes of the left foot, but was 
eventually able to do so.  He could stand on his heels 
without difficulty.  There was tenderness about the 
lumbosacral area; the veteran exhibited skin tenderness with 
considerable flinching and withdrawal during palpation.  He 
had considerable guarding about the lumbar spine, but when 
given time and coaxed he had a full range of motion.  Sciatic 
stretch and Patrick's tests were normal.  Reflexes, 
sensation, and peripheral circulation were intact throughout 
the lower extremities.  The diagnosis was pain, lumbosacral 
spine, no objective findings.

The medical evidence of record indicates that the veteran's 
service connection lumbosacral spine is essentially 
manifested by subjective complaints of pain only.  The 
evidence certainly does not show a severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, or loss of lateral motion with 
osteoarthritic changes, as required for a 40 percent 
evaluation under code 5295.  38 C.F.R. Part 4, Code 5295 
(1999).

The evidence shows essentially normal lumbar spine motion.  
There is no indication of the severe limitation of lumbar 
spine motion required for a 40 percent evaluation.  38 C.F.R. 
Part 4, Code 5292 (1999).  There are no X-ray findings, 
muscle spasm, or neurological findings which would merit a 
higher rating under code 5293.  38 C.F.R. Part 4, Code 5293 
(1999).

As the criteria for a 10 percent rating under code 5295 
includes characteristic pain on motion, the Board finds that 
the 20 percent evaluation under that section must necessarily 
contemplate some degree of painful motion.  The VA examiner 
indicated that there was no way to properly evaluate 
functional loss based on the veteran's exaggerated 
symptomatology.  However, given the lack of objective 
findings (and the fact that the veteran is already receiving 
a 20 percent evaluation), there is no basis for consideration 
of a higher evaluation based on functional loss due to pain.  
There was no muscle atrophy to indicate lack of use and he 
showed a normal gait.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, the Board has determined that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his service-connected lumbosacral strain.  As the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

